In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-18-00231-CV


                IN THE INTEREST OF K.L., B.L., A.L., AND C.L., CHILDREN

                         On Appeal from the County Court at Law No. 1
                                      Randall County, Texas
                Trial Court No. 71,833-L1, Honorable Richard Dambold, Presiding

                                        November 26, 2018

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellants, Jane (mother) and Larry (father),1 appeal the termination order

severing their parental rights to K.L., B.L., A.L., and C.L. Jane raises two issues which

challenge the legal and factual sufficiency of the evidence to support the statutory

grounds for termination and the best-interest ground. Larry contends through a single

issue that the evidence was legally and factually insufficient to find termination is in the

best interests of the children. We affirm.

        Background




       1Jane   and Larry are pseudonyms for the appealing parents and will be referred to by these names
throughout.
       This appeal involves the termination of both parents’ parental rights after a jury

trial. The jury was charged on the law regarding Texas Family Code § 161.001(b)(1). It

found that termination was 1) warranted under Texas Family Code § 161.001(b)(1)(D),

(E), and (O), and 2) in the best interests of the children. Judgment was entered upon the

verdict.

       Legal and Factual Sufficiency

       Both parents challenged the legal and factual sufficiency of the evidence

underlying the jury’s findings to terminate. Their challenges, however, were not preserved

for review. In an appeal from a jury trial, a legal sufficiency issue must be preserved

through one of the following procedural steps performed in the trial court: (1) a motion for

instructed verdict; (2) a motion for judgment notwithstanding the verdict; (3) an objection

to the submission of the question to the jury; (4) a motion to disregard the jury’s answer

to a vital fact question; or (5) a motion for new trial. In re J.P.B., 2-04-026-CV, 2005 Tex.

App. LEXIS 1159, at *10-11 (Tex. App.—Fort Worth Feb. 10, 2005), aff’d in part, rev’d in

part on other grounds, 180 S.W.3d 570 (Tex. 2005) (per curiam) (mem. op.); accord In re

P.L., 07-18-00157-CV, 2018 Tex. App. LEXIS 6770, at *10-11 (Tex. App.—Amarillo Aug.

23, 2018, no pet.) (mem. op.); In re A.B., 548 S.W.3d 81, 83-84 (Tex. App.—Beaumont

2018, no pet.); In re C.L., No. 07-14-00180-CV, 2014 Tex. App. LEXIS 11104, at *11 (Tex.

App.—Amarillo Oct. 7, 2014, no pet.) (mem. op). To preserve a factual insufficiency claim

for review, the complaint must first be included within a motion for new trial. TEX. R. CIV.

P. 324(b)(2),(3); In re M.S., 115 S.W.3d 534, 547 (Tex. 2003); In re P.L., 2018 Tex. App.

LEXIS 6770, at *10-11. None of those motions were filed by either parent here. Nor did




                                             2
they allege that their trial counsel was ineffective for failing to do so. Therefore, their

issues were waived.

      Nonetheless, we reviewed the record. Even if the legal and factual sufficiency

complaints had been preserved, we would have to overrule both. The record contains

more than ample evidence to support termination when viewed under the magnifying

glass discussed in In re K.M.L., 443 S.W.3d 101 (Tex. 2014), and In re E.T., No. 07-18-

00254-CV, 2018 Tex. App. LEXIS 7624 (Tex. App.—Amarillo Sept. 18, 2018, no pet. h.)

(mem. op.).

      Accordingly, we affirm the final order of termination.



                                                       Brian Quinn
                                                       Chief Justice




                                            3